DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 07/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10374912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 

The prior arts in record individually or in combination fails to teach the method of diagnosing location, duration and source of a microburst in the queue of a network buffer of a network by determining a maximum queue occupancy value between the time the queue occupancy value exceeds a first predetermined threshold value and then falls below a second predetermined threshold value where the second predetermined threshold value is less than the first predetermined threshold value and the second predetermined threshold value is set to be more than or equal to one MTU of the network from the first predetermined threshold value.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457